            Case 3:19-cv-00765-RCJ-CLB Document 6 Filed 05/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT CCOURT
 7
                                           DISTRICT OF NEVADA
 8

 9
     JAMES I. SCHAAP,                                )   Case No.: 3:19-CV-00765-RCJ-CLB
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                           Plaintiff,              )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 5)
                                                     )
13
     THOMAS B. MODLY, et al.,                        )
                                                     )
14                                                   )
                             Defendants.             )
15                                                   )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     Carla L. Baldwin (ECF No. 5 1) entered on March 23, 2020, recommending that the Court grant
19

20   Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and file the Complaint

21   (ECF No. 1-1) and dismiss complaint with prejudice. No objection to the Report and
22
     Recommendation has been filled.
23
            This action was referred to Magistrate Judge Baldwin under 28 U.S.C. § 636(b)(1)(B)
24
     and Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District
25

26   of Nevada.

27

28          1   Refers to Court’s docket number.



                                                          1
            Case 3:19-cv-00765-RCJ-CLB Document 6 Filed 05/20/20 Page 2 of 2



 1          The Court has considered the pleadings and memoranda of the parties and other relevant
 2
     matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
 3
            IT IS HEREBY ORDERED that Magistrate Judge Baldwin’s Report and
 4

 5
     Recommendation (ECF No. 5) is ADOPTED and ACCEPTED.

 6          IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Proceed In Forma
 7   Pauperis (ECF No. 1) is GRANTED, the Clerk of the Court shall file Complaint (ECF No. 1-1).
 8
            IT IS FURTHER ORDERED that the Complaint is DISMISSED WITH PREJUDICE.
 9
            IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
10

11          IT IS SO ORDERED.

12                                                  Dated this 20th day of May, 2020.
13

14
                                                    ROBERT C. JONES
15                                                  United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                       2
